Ellison, J.
This action is to enforce a special tax bill, issued under the charter of Kansas City. It appears that M. M. Holmes was the owner of property against which the bill was issued, and that defendant Hicks was the beneficiary in a deed of trust on said property. That the charter of Kansas City prescribes a limitation period of two years in which suits to enforce such tax bills must be brought. That the present suit was instituted against Holmes and others within the two years, but defendant Hicks was not then a party defendant. That he was made a party defendant by amendment after the limitation period had expired. Judgment was rendered against defendants by the justice of the peace, and Hicks appealed to the circuit court, where judgment was again rendered, enforcing the tax bill against the interest of Hicks and he appealed to this court.
Under the construction of the charter which has been given by the courts, we must hold that the suit was not commenced against Hicks within the two years and that, therefore, it was. improper to render the judgment against him or his interest in the property. Jaicks v. Sullivan, 128 Mo. 177; Smith v. Barrett, 41 Mo. App. 460.
The judgment will, therefore, be reversed.
All concur.